DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “satisfying a third condition relating to the observation data indicating the waiting time.”. The waiting time is not positively recited in claim 1; therefore it will lack antecedent basis if a waiting time is not generated. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Canada et al. (US 6,297,742 B1, hereinafter Canada).
Regarding claims 1, 8 and 9, Canada discloses an observation apparatus/method and a non-transitory computer-readable medium storing the observation program to be executed by a computer, the observation program comprising: 
an observation data acquisition unit configured to acquire observation data on an operation status of a machine along with time information (see abstract);
 an extraction unit configured to extract, on a basis of a first condition relating to the observation data, a time range of the observation data corresponding to an operation of the machine, the operation having a possibility of generating a waiting time (see col. 7, lns 11-21, system extracts run times for various load ranges corresponding to operating speeds. The limitation of “having a possibility of generating a waiting time” is not positively recited and does not have patentable weight and is not being considered); and
 an output unit configured to output information on the time range (see col. 8-9, table 1).  
Regarding claim 2, Canada discloses the observation apparatus according to claim 1, the observation apparatus comprising: an execution status acquisition unit configured to acquire execution status data including an execution position and a specific parameter value from an instruction program with respect to the machine, along with time information, wherein the extraction unit specifies the execution status data satisfying a second condition relating to the 
Regarding claim 3, Canada discloses the observation apparatus according to claim 1, wherein 18P00223US0 (FANF-458US)17 the first condition indicates at least one operation of tool exchange, spindle speed reaching target speed, timing adjustment with peripheral equipment, feed axis reaching in- position, and completion of auxiliary operation.  
4. The observation apparatus according to claim 1, wherein the extraction unit further extracts, as information on the time range, a time being adjacent to the time range and also satisfying a third condition relating to the observation data indicating the waiting time.  
Regarding claim 5, Canada discloses the observation apparatus according to claim 1, wherein the output unit displays, on a display, the information on the time range with a display attribute of the time range distinguished from other times (see col. 10, lns 15-23).  
Regarding claim 6, Canada discloses the observation apparatus according to claim 5, wherein the output unit outputs the observation data as a time- series waveform graph including the time range (see abstract, monitor electronics are operable to transform time domain data to frequency domain for analysis which contains time ranges.  
Regarding claim 7, Canada discloses the observation apparatus according to claim 6, wherein the output unit enlarges the waveform graph in any coordinate axis direction, according to a predetermined instruction input.  
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864